Citation Nr: 1340027	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  07-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Whether a previously denied claims for service connection for depression and anxiety should be reconsidered.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder, claimed as back pain.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and depression.

7.  Entitlement to service connection for a heart disorder, to include a heart murmur.

8.  Entitlement to service connection for varicocele.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1999 to November 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO denied the Veteran's claims for service connection for a heart condition, varicocele, tinnitus and a skin condition.  In August 2006, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2007. 

In March 2008, the Veteran testified before a Veterans Law Judge (VLJ) at a hearing (Videoconference) at the RO.  A transcript of that hearing has been associated with the claims file.

In May 2008 and August 2010, the Board remanded the claims for service connection for tinnitus, a heart disorder, a skin disorder and varicocele on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence. 

In October 2009, the RO, inter alia, continued the previous denials of service connection for depression, anxiety, back pain and a bilateral knee condition and denied the Veteran's claim for service connection for PTSD.  In November 2009, the Veteran filed a NOD as to the denial of his claims for PTSD, a back condition and bilateral knee pain.  The RO issued a SOC in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.   

In May 2012, the Veteran was notified that the VLJ who conducted the March 2008 hearing was no longer employed by the Board and that he had a right to another hearing.  He responded in June 2012, indicating that he would like to have another Board hearing at the RO.  In September 2012, the Board remanded the claims on appeal to the RO in order to schedule the requested hearing.

In July 2013, Veteran testified before the undersigned VLJ at a hearing (Videoconference) at the RO.  A transcript of that hearing has been associated with the claims file.  In addition, the record was held open for an additional 30 days, at the request of the Veteran's representative, to allow the submission of additional evidence.

Subsequent to the July 2013 hearing, the Veteran submitted additional evidence in support of his claims.  The Veteran's representative waived RO consideration of this evidence in November 2013.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of such documents reveals additional adjudicatory documents pertinent to the claims on appeal, to include a copy of the July 2013 hearing transcript.

As noted above, in the October 2009 rating decision, the RO denied service connection for PTSD.  However, given the evidence of record (including a diagnosis of depression) the Board had previously recharacterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)(the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

As a final preliminary matter, the Board notes that it has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  Here, the Veteran was previously denied service connection for a bilateral knee condition and back pain.   At the time of the prior denials, there were the same complaints made in connection with the current claims.  As such, any diagnoses pertaining to the bilateral knees and lumbar spine made since the prior denials do not constitute different disabilities.  As such, new and material evidence is required to reopen these claims for service connection.

The Board's decisions on the claims to reconsider the Veteran's claims for service connection for depression and anxiety and his requests to reopen claims for service connection for a bilateral knee condition and a lumbar spine disorder, as well as claim for service connection for a tinnitus, are set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the RO, via the AMC, in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matters herein decided have been accomplished.

2.  In a June 2007 rating decision, the RO denied service connection for depression and anxiety; although notified of the denial in a June 2007 letter, the Veteran did not initiate an appeal. 

3.  New evidence associated with the claims file since the June 2007 denial of the claims for service connection for depression and anxiety includes relevant official service department records not previously considered.

4.  In a June 2007 rating decision, the RO denied service connection for a bilateral knee condition; although notified of the denial in a June 2007 letter, the Veteran did not initiate an appeal. 

5.  No new evidence associated with the claims file since the June 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee condition, or raises a reasonable possibility of substantiating the claim.

6.  In a June 2007 rating decision, the RO denied service connection for a lumbar spine disorder, claimed as back pain; although notified of the denial in a June 2007 letter, the Veteran did not initiate an appeal. 

7.   No new evidence associated with the claims file since the June 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder, or raises a reasonable possibility of substantiating the claim.

8.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

9.  Tinnitus is not shown in service or for many years thereafter; there is no credible evidence of any tinnitus during, and continuing since, service; and the only medical opinion that directly addresses the medical relationship, if any, between current tinnitus and service weigh against the claim.


CONCLUSIONS OF LAW

1.  As evidence received since the RO's unappealed June 2007 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for depression are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  As evidence received since the RO's unappealed June 2007 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for anxiety are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The RO's June 2007 rating action denying service connection for a bilateral knee condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2013). 

4.  As pertinent evidence received the RO's June 2007 rating action is not new and material, the requirements for reopening the claim for service connection for a bilateral knee condition are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.     § 3.156(a) (2013).

5.  The RO's June 2007 rating action denying service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2013). 

6.  As pertinent evidence received the RO's June 2007 rating action is not new and material, the requirements for reopening the claim for service connection for a lumbar spine disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.        § 3.156(a) (2013).

7.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A.           §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the Board's favorable disposition of the decision to reconsider the claims for service connection for depression and anxiety, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1)

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Specific to requests to reopen, the veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this appeal, in a January 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for tinnitus.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2006 letter.

In addition, in a March 2009 pre-rating letter the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the requests to reopen claims for service connection for a bilateral knee condition and a low back condition.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Moreover, this letter notified the Veteran that new and material evidence was needed to reopen the claims for service connection and the reasons why the claims had been previously denied.  In addition, the letter also notified him that, in order to be considered new and material, the evidence must pertain to the reason the claim was previously denied, must raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denials, consistent with Kent.  The October 2009 RO rating decision reflects the initial adjudication of the claims after issuance of the March 2009 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records (as requested by the Board in its May 2008 remand) and Social Security Administration (SSA) records as well as VA and private treatment records.  Also of record and considered in connection with the appeal are the reports of the VA examinations, as requested by the Board in its August 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board notes the Veteran's haring testimony that he had received post-service treatment from a private provider for his back disorder on one occasion and that he was submitting that treatment record to VA; such a treatment record was submitted to VA in August 2013.  Finally, there are various written statements provided by the Veteran, and by his representative, on his behalf.  

Finally, the Board acknowledges that the Veteran was not afforded a VA examination in connection with his petition to reopen a claims of service connection for a bilateral knee disorder and a lumbar spine disorder.  However, as will be discussed below, no such examination or medical opinion is required in this appeal as the Board finds that new and material evidence has not been associated with the file since the prior denial.  See 38 C.F.R. § 3.159(c)(4)(iii); see also Woehlaert v. Nicholson, 21 Vet App 456 (2007). 

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge.   In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.   Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during both the March 2008 and July 2013 hearings, the Veteran Law Judges enumerated the issues on appeal.  The Veteran testified as to his in-service noise exposure and stated that he did not receive any clinical treatment for tinnitus.  The hearing transcripts also reflect appropriate exchanges between the Veteran, his representative, and the Veteran Law Judges, including the undersigned, pertaining to the Veteran's current treatment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id.  at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearings were legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeals.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and psychosis are  listed as chronic diseases under 38 C.F.R. § 3.309(a).        

A.  Anxiety and Depression

The Veteran's initial claims for service connection for depression and anxiety were denied in a June 2007 rating decision.  The evidence of record at the time included the Veteran's service treatment records and VA treatment records dated through March 2007, which were silent for any complaints, diagnoses, or treatment for depression or anxiety.

The basis for the RO's June 2007 denial was that the evidence of record was insufficient to demonstrate a relationship between the Veteran's claimed depression or anxiety and his service. 

Although notified of the denial in a June 2007 letter, the Veteran did not initiate appeals of the June 2007 RO decision denying service connection for depression and anxiety.  Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, additional evidence was associated with the claims file following the June 2007 denial-namely, official service department records-that are relevant to the Veteran's claims for service connection for anxiety and depression on appeal.  Such records include the Veteran's service treatment records as well as service personnel records from the Veteran's period of active duty service.  These records reflect that the Veteran underwent in-patient psychiatric treatment in October 2004 and that he had reported various psychiatric symptoms on several other occasions.  This additional evidence is relevant to the matters under consideration, as it documents possible in-service incurrence and complaints.  These documents were received by the RO in October 2008.

As, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claims for service connection for anxiety and depression, analysis of the claims in light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).] 

B.  Bilateral Knee and Lumbar Spine Disorders

The Veteran's initial claims for service connection for a bilateral knee and a lumbar spine disorders were denied in a June 2007 rating decision.  The evidence of record at the time included the Veteran's service treatment records and VA treatment records dated through March 2007, which were silent for any complaints, diagnoses, or treatment for a knee disorder and/or a lumbar spine disorder.  Also of record were VA examinations dated in December 2005, which indicated that examination of the Veteran's knees and lumbosacral spine were found to be normal with no loss of function.  The basis for the RO's June 2007 denial was that the record did not demonstrate a relationship between the Veteran's claimed bilateral knee condition and his service.  It also found that the record did not demonstrate a diagnosed back condition that was caused by or related to service.   The Board notes that there were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b). 

Although notified of the RO's June 2007 denials in a June 2007 letter, the Veteran did not initiate an appeal of either determination.  See 38 C.F.R. §§ 20.200.  Hence, the June 2007 denials of the claims are therefore final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A.    § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, in approximately October 2008, the Veteran's service personnel records, as well as additional service treatment records, were associated with the claims file.  Thus, it appears that these personnel records and additional service treatment records were not associated with the claims file in June 2007.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R.  § 3.156(c)(1)(i).  However, the newly-associated service treatment and personnel records are not relevant to the claims for service connection for a bilateral knee disorder and/or a lumbar spine disorder, as they do not address any in-service knee or back complaints, or any relationship between the Veteran's current knee and/or lumbar spine disorder and active service.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these additional service treatment records and personnel records. 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   In January 2009, the Veteran filed to reopen his previously denied claims for service connection for a bilateral knee disorder and a lumbar spine disorder.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.   See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's June 2007 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since June 2007 includes additional outpatient records from the Muskogee VAMC, Social Security Administration records and
additional statements by the Veteran in support of his claim. 

While the Board finds the foregoing medical evidence is 'new' in that it was not previously before agency decisionmakers, the Board also determines that this evidence is not 'material' for purposes of reopening the claim for service connection. Simply stated, the evidence does not relate to any basis for the prior final denial--that the evidence did not support a finding that there exists a medical nexus between a current bilateral knee disorder and/or lumbar spine disorder and service.  VA outpatient records show that the Veteran has been treated for various conditions, including degenerative joint disease and low back pain, since June 2007.  In addition, an April 2010 private treatment record contained an assessment of a thoracolumbar sprain with associated facet edema and segmental dysfunction.  Pertinent to the petitions to reopen, however, none of the medical records associated with the file since June 2007 include any medical comment or opinion as to the etiology of a bilateral knee disorder or lumbar spine disorder. 

As for the Veteran's statements that he has current a bilateral knee disorder and lumbar spine disorders that are medically-related to service, the Board points out that similar assertions were before the RO at the time of the June 2007 rating decision.   As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge. See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability and nexus are not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose a bilateral knee disorder and/or lumbar spine disorder, to render a diagnosis as to a current disability related to shingles, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a bilateral knee disorder and for a lumbar spine disorder are not met, and the June 2007 RO denial remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

C.  Tinnitus

The Veteran asserts that his exposure to loud noise during service has caused the claimed tinnitus.  Specifically, he asserts that this in-service noise exposure occurred while serving as a Gunner's Mate on a five inch gun mount.  

The Veteran's service treatment records do document the occurrence acoustic trauma.  Specifically, audiological testing conducted in April 2001, October 2002, July 2003 and September 2003 noted that the Veteran was routinely noise exposed. 

In addition, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board notes that his Form DD-214 shows that his military rating was classified as a Gunner's Mate and that he had completed concussion grenade training and gunner's mate training.   Thus, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  That fact notwithstanding, the Board also finds that the record presents no basis for the grant of service connection for tinnitus.

Service treatment records reflect no complaints of tinnitus and the Veteran specifically denied a history of tinnitus in October 2002.  A September 2004 service discharge examination found the Veteran's ears and drums to be normal and the Veteran denied ear trouble in an accompanying Report of Medical History (RMH).  Thus, tinnitus was not shown during service.  

In December 2005, the Veteran was afforded a VA audiological evaluation.  He reported that he first noticed difficulty hearing four years ago; the specific onset of tinnitus was not detailed.  In-service noise exposure as a Gunner's Mate on a destroyer and frigate as well as firing small arms one or two times every two months was reported.  Post-service noise exposure included shooting of a 12 gauge gun two times per month for four months while using earphones he purchased at a store.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was less than likely that the current findings were consistent with acoustic trauma during service as tinnitus must accompany a compensable level of hearing loss in order to exist.  The examiner cited to several medical treatises in support of this assertion.  In addition, the examiner noted that there was no mention in the claims file concerning tinnitus complaints.

The Veteran was afforded another VA audiological evaluation in November 2010.  He reported in-service noise exposure as a Gunner's Mate on a five inch gun mount that was fired with hearing protection worn.  Post-service vocational nose exposure was denied and recreational nose exposure included construction work with concrete saws with no hearing protection worn.  He reported intermittent bilateral tinnitus with a frequency of once or twice per day for thirty seconds to five minutes in duration.  He stated that his tinnitus was first noticed during service with no specific onset identified.  In a January 2011 addendum to this examination, the examiner noted that he had reviewed the Veteran's claims file and opined that it was less than likely that the Veteran's tinnitus was a result of his service.  The examiner noted that there was no mention of tinnitus in the service treatment records and that the Veteran denied tinnitus on military health assessments.  In addition, the examiner reasoned that the Veteran had reported that he had worn hearing protection when performing firing exercises as a Gunner's Mate.

The Veteran also provided testimony at two Board hearings.  During his March 2008 hearing, the Veteran testified that he experienced acoustic trauma during service and that he experienced constant ringing in his ears.  During his July 2013 hearing, the Veteran testified that while he wore hearing protection during service, all noise associated with firing the five inch guns was not blocked.  The ringing in his ears began during service and he reported such symptoms at service discharge.  He did not receive treatment for tinnitus.

The November 2010 VA examiner's opinion is consistent with the evidence of record.  Notwithstanding the Veteran's credible assertions of in-service noise exposure, the Veteran's service discharge examination reflects that the Veteran denied hearing loss or ear trouble.  With respect to the post-service medical records, the first evidence of tinnitus was in a December 2005 VA examination report.  As noted above, there is nothing in the Veteran's service records to indicate tinnitus had its onset during service or shortly after service.  Rather, the first medical evidence of such tinnitus was in 2005, more than one year after the Veteran separated from service.  The Board points out that the passage of years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the tinnitus diagnosed after the Veteran's discharge and any incident of service.  None of the VA medical records treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  In fact, in the opinion to address the medical etiology question, as noted, the November 2010 VA audiology examiner declined to find a nexus between the Veteran's tinnitus and his service.  As such opinion was based on examination of the Veteran and consideration of his documented medical history and assertions, and supported by stated rationale, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In addition, the Board notes the Veteran had also undergone a VA audiology examination in December 2005 and that this examiner had provided a negative nexus opinion as to his claim for service connection for tinnitus.  However, the Veteran subsequently expressed concerns about the conduct of the examiner to the RO.  The RO addressed the Veteran's concerns by affording him a new VA examination.  The Board therefore is afforded little, if any, probative weight to this examination report.

The Board notes that the Veteran has, on occasion, alleged a continuity of symptomology with regards to his tinnitus, which he is competent to assert.  However, he has not been consistent in his assertions regarding the onset and presence of such tinnitus.  The Veteran reported that his tinnitus began during service and that he had reported these symptoms at discharge during his July 2013 hearing and that it began during service in a November 2010 VA examination.  However, he specifically denied that he experienced ringing in the ears (tinnitus) in October 2002 and denied hearing loss or ear trouble in a May 2004 RMH; such statements were made during the course of treatment and were made many years prior to the filing of the instant claim for service connection.  

The Board notes that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  The Board, therefore, accords the Veteran's October 2002 and May 2004 statements regarding the nature and lack of his tinnitus symptoms more probative weight than any report of tinnitus made in connection with, or, presumed by the filing of, the Veteran's November 2004 claim for service connection.   See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Moreover, while a November 2010 VA audiology examination reflects that the Veteran reported post-service recreational noise exposure related to construction work only, while he reported using firearms during his December 2005 VA audiology examination.  In light of these contradictory statements, the Board finds that any current assertions as to experiencing tinnitus during service, as well as his reports of post-service noise exposure, advanced in furtherance of the appeal, are deemed not credible.  

Moreover, as for any direct assertions by the Veteran that there exists a medical relationship between current tinnitus and service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues (see Kahana, supra), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  As such, the matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones, supra.  As the Veteran has not been shown to be other than a layperson without the appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain, supra.  Hence, the lay assertions of medical nexus have no probative value.  

For all the foregoing reasons, the claim for service connection for tinnitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

The request to reconsider the claim for service connection for depression and anxiety is granted.

As new and material evidence to reopen the claim for service connection for a bilateral knee disorder has not been received, the appeal as to this issue is denied.

As new and material evidence to reopen the claim for service connection for a lumbar spine disorder has not been received, the appeal as to this issue is denied.

Service connection for tinnitus is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.   

Congenital or developmental abnormalities are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental  abnormality (with respect to a defect, by superimposed disease or injury).  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)). 

Regarding the claims for service connection for a heart disorder (diagnosed as right bundle branch block) and left varicocele, the Board notes that the RO denied the claims on the basis that the conditions were not shown in the service medical records and that there were no competent opinion linking the condition to service.  The RO based its decisions on the opinions of an October 2012 VA examiner, who opined that the Veteran's right bundle branch block and left varicocele were at least as likely as not a result of a congenital and/or developmental condition but less likely as not permanently aggravated or a result of any incident or condition that resulted from service; no rationale was provided for this opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

With regard to the claim for service connection for an acquired psychiatric disorder, the Board notes that the Veteran complained of suicidal ideations in March 2001 and that he had been treated for substance abuse, with complaints of homicidal thoughts, in October 2004.  An undated treatment note also contained an assessment of an adjustment disorder with withdrawal.  In July 2009, the Veteran underwent a VA psychiatric examination, at which time the examiner found that he did not meet the diagnostic criteria for PTSD and diagnosed him with depression not otherwise specified; an etiological opinion was not provided.  The Board notes that the Veteran has subsequently been diagnosed with PTSD, including in August 2009.
In addition, the Veteran's purported stressor-namely coming to the aid of the U.S.S. Cole following the terrorist bombing-has been confirmed by the RO in a June 2009 Memorandum.

As regards the claim for service connection for a skin disorder, the service treatment records reflect an assessment of tinea cruris in June 2004 following complaints of itching on the Veteran's buttocks and a finding of marginated erythematous base to the anal cleavage.  In November 2010, the Veteran underwent a VA dermatological examination, which found that an intermittent infrequent buttocks rash was less likely than not permanently aggravated by or as a result of his in-service condition but rather was at least as likely as not the result of an unknown post-service exposure.  This examiner also indicated that "the etiology or diagnosis of the intermittent infrequent rash would be mere speculation."  However, the examiner did not provide an explanation for this apparent inconsistency.   Moreover, the Veteran has reported that his rash was intermittent and indicated in his November 2010 examination that his last rash occurred in 2009.  In situations such as this, where there is a reported history of exacerbation and improvement of a condition, the duty to assist encompasses the obligation to review the disability during an active, rather than an inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Brown, 2 Vet. App. 675, 676  (1992). 

Accordingly, and given the other development being accomplished, the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claims for service connection for an acquired psychiatric disorder, a heart condition, a varicocele and a skin disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As regard to VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Muskogee, Oklahoma dated through May 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the RO should obtain from the Muskogee VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since May 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

Prior to obtaining further opinions, to ensure that all due process requirements are met and the record is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Muskogee VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently suffers from PTSD.  In rendering a determination as to whether the diagnostic criteria for PTSD are met, the physician is instructed that only identifiable stressor(s) related to established combat service, and/or non-combat stressor(s) that have been verified, may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor(s).

Regardless of whether PTSD is diagnosed, with respect to each diagnosed acquired psychiatric disability other than PTSD, to include anxiety and depression, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to any established in-service stressor(s).  The examiner should specifically address the Veteran's in-service complaints of suicidal and homicidal ideations.

If psychosis is diagnosed, the examiner should determine whether such disability manifested to a compensable degree within one year of service discharge (i.e., November 2005)?

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, forward the Veteran's entire claims file, to include a complete copy of this REMAND, along with copies of any relevant Virtual VA records, to the November 2010 VA physician for an addendum opinion with regards to the etiology of the Veteran's right bundle branch block and varicocele.  

The physician should clearly indicate whether the Veteran's current right bundle branch block and varicocele are congenital or acquired in nature.  For each diagnosed disability, the examiner should address the following:

(a) If the disability is found to be congenital, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has current disability resulting from in-service aggravation (permanent worsened beyond natural progression) of his disability by superimposed injury. 

(b) If such disability is found to be acquired, the physician should provide an opinion, consistent with sound medical judgment, as to whether such disability is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.

In rendering each requested opinion, the physician should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  

If the physician who provided the November 2010 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.

The entire claims file, to include a complete copy of this REMAND, along with copies of any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the entire claims file, to include a complete copy of this REMAND, and copies of any relevant Virtual VA records, to the physician who provided the November 2010 opinion for an addendum opinion.

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a skin disorder?  If so, please specify the diagnosis.  The physician should identify all such disorders that have been present at any time since November 2004.

For the diagnosed skin disorder, the physician should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-specifically, the June 2004 assessment of tinea cruris.

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records and post-service treatment records.

If the physician who provided the November 2010 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.  

In such instance, the entire claims file, to include a complete copy of this REMAND, and copies of any relevant Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 
All indicated tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(is) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication).

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


